Citation Nr: 1236800	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for breathing issues claimed to be the result of exposure to asbestos.

4.  Entitlement to service connection for left upper extremity disability, including involving the left shoulder and hand.

5.  Entitlement to service connection for bilateral lower extremity disability, including sciatica.


6.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for chronic lumbodorsal strain and, if so, whether service connection is warranted.

7.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for cervical spine disability and, if so, whether service connection is warranted. 

8.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the distal interphalangeal joint of the first finger of the right hand and, if so, whether service connection is warranted. 

9.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a right shoulder muscle strain and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2007, October 2008, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing concerning this appeal, and a hearing was scheduled for August 8, 2011, but he failed to report for the proceeding, so was a "no show."  In a letter sent via facsimile transmission that same day, his attorney explained that the Veteran recently had suffered two strokes, in May and July 2011, hence, the reason he had not appeared for his hearing.  The attorney therefore requested the videoconference hearing be rescheduled.  They have shown good cause for rescheduling this videoconference hearing.  See 38 C.F.R. § 20.702(c)(2) (2011).  The Board, therefore, is remanding the claims to the RO to reschedule this videoconference hearing.


REMAND

In his May 2010 substantive appeal (on VA Form 9), the Veteran requested a videoconference hearing before the Board.  Although he failed to appear for the hearing scheduled for August 8, 2011, he has provided sufficient explanation ("good cause") for the reasons mentioned, so the Board is granting his attorney's motion to reschedule the videoconference hearing.  38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for this hearing, and because the RO, rather than the Board, schedules videoconference hearings, the Board must remand the claims.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).


Accordingly, the claims are REMANDED for the following action:

Because he has shown good cause, reschedule the Veteran's videoconference hearing.  Notify him and his attorney of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  In the event the Veteran again fails to appear for his hearing, if without good cause, or changes his mind and elects not to have a hearing, also document this in the claims file.

He has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

